Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 1 of 171 PageID 1404




                                                                  P-APP000413
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 2 of 171 PageID 1405




                                                                  P-APP000414
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 3 of 171 PageID 1406




                                                                  P-APP000415
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 4 of 171 PageID 1407




                                                                  P-APP000416
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 5 of 171 PageID 1408




                                                                  P-APP000417
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 6 of 171 PageID 1409




                                                                  P-APP000418
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 7 of 171 PageID 1410




                                                                  P-APP000419
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 8 of 171 PageID 1411




                                                                  P-APP000420
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 9 of 171 PageID 1412




                                                                  P-APP000421
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 10 of 171 PageID 1413




                                                                   P-APP000422
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 11 of 171 PageID 1414




                                                                   P-APP000423
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 12 of 171 PageID 1415




                                                                   P-APP000424
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 13 of 171 PageID 1416




                                                                   P-APP000425
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 14 of 171 PageID 1417




                                                                   P-APP000426
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 15 of 171 PageID 1418




                                                                   P-APP000427
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 16 of 171 PageID 1419




                                                                   P-APP000428
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 17 of 171 PageID 1420




                                                                   P-APP000429
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 18 of 171 PageID 1421




                                                                   P-APP000430
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 19 of 171 PageID 1422




                                                                   P-APP000431
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 20 of 171 PageID 1423




                                                                   P-APP000432
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 21 of 171 PageID 1424




                                                                   P-APP000433
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 22 of 171 PageID 1425




                                                                   P-APP000434
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 23 of 171 PageID 1426




                                                                   P-APP000435
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 24 of 171 PageID 1427




                                                                   P-APP000436
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 25 of 171 PageID 1428




                                                                   P-APP000437
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 26 of 171 PageID 1429




                                                                   P-APP000438
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 27 of 171 PageID 1430




                                                                   P-APP000439
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 28 of 171 PageID 1431




                                                                   P-APP000440
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 29 of 171 PageID 1432




                                                                   P-APP000441
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 30 of 171 PageID 1433




                                                                   P-APP000442
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 31 of 171 PageID 1434




                                                                   P-APP000443
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 32 of 171 PageID 1435




                                                                   P-APP000444
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 33 of 171 PageID 1436




                                                                   P-APP000445
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 34 of 171 PageID 1437




                                                                   P-APP000446
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 35 of 171 PageID 1438




                                                                   P-APP000447
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 36 of 171 PageID 1439




                                                                   P-APP000448
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 37 of 171 PageID 1440




                                                                   P-APP000449
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 38 of 171 PageID 1441




                                                                   P-APP000450
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 39 of 171 PageID 1442




                                                                   P-APP000451
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 40 of 171 PageID 1443




                                                                   P-APP000452
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 41 of 171 PageID 1444




                                                                   P-APP000453
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 42 of 171 PageID 1445




                                                                   P-APP000454
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 43 of 171 PageID 1446




                                                                   P-APP000455
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 44 of 171 PageID 1447




                                                                   P-APP000456
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 45 of 171 PageID 1448




                                                                   P-APP000457
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 46 of 171 PageID 1449




                                                                   P-APP000458
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 47 of 171 PageID 1450




                                                                   P-APP000459
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 48 of 171 PageID 1451




                                                                   P-APP000460
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 49 of 171 PageID 1452




                                                                   P-APP000461
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 50 of 171 PageID 1453




                                                                   P-APP000462
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 51 of 171 PageID 1454




                                                                   P-APP000463
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 52 of 171 PageID 1455




                                                                   P-APP000464
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 53 of 171 PageID 1456




                                                                   P-APP000465
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 54 of 171 PageID 1457




                                                                   P-APP000466
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 55 of 171 PageID 1458




                                                                   P-APP000467
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 56 of 171 PageID 1459




                                                                   P-APP000468
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 57 of 171 PageID 1460




                                                                   P-APP000469
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 58 of 171 PageID 1461




                                                                   P-APP000470
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 59 of 171 PageID 1462




                                                                   P-APP000471
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 60 of 171 PageID 1463




                                                                   P-APP000472
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 61 of 171 PageID 1464




                                                                   P-APP000473
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 62 of 171 PageID 1465




                                                                   P-APP000474
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 63 of 171 PageID 1466




                                                                   P-APP000475
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 64 of 171 PageID 1467




                                                                   P-APP000476
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 65 of 171 PageID 1468




                                                                   P-APP000477
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 66 of 171 PageID 1469




                                                                   P-APP000478
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 67 of 171 PageID 1470




                                                                   P-APP000479
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 68 of 171 PageID 1471




                                                                   P-APP000480
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 69 of 171 PageID 1472




                                                                   P-APP000481
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 70 of 171 PageID 1473




                                                                   P-APP000482
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 71 of 171 PageID 1474




                                                                   P-APP000483
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 72 of 171 PageID 1475




                                                                   P-APP000484
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 73 of 171 PageID 1476




                                                                   P-APP000485
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 74 of 171 PageID 1477




                                                                   P-APP000486
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 75 of 171 PageID 1478




                                                                   P-APP000487
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 76 of 171 PageID 1479




                                                                   P-APP000488
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 77 of 171 PageID 1480




                                                                   P-APP000489
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 78 of 171 PageID 1481




                                                                   P-APP000490
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 79 of 171 PageID 1482




                                                                   P-APP000491
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 80 of 171 PageID 1483




                                                                   P-APP000492
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 81 of 171 PageID 1484




                                                                   P-APP000493
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 82 of 171 PageID 1485




                                                                   P-APP000494
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 83 of 171 PageID 1486




                                                                   P-APP000495
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 84 of 171 PageID 1487




                                                                   P-APP000496
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 85 of 171 PageID 1488




                                                                   P-APP000497
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 86 of 171 PageID 1489




                                                                   P-APP000498
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 87 of 171 PageID 1490




                                                                   P-APP000499
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 88 of 171 PageID 1491




                                                                   P-APP000500
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 89 of 171 PageID 1492




                                                                   P-APP000501
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 90 of 171 PageID 1493




                                                                   P-APP000502
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 91 of 171 PageID 1494




                                                                   P-APP000503
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 92 of 171 PageID 1495




                                                                   P-APP000504
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 93 of 171 PageID 1496




                                                                   P-APP000505
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 94 of 171 PageID 1497




                                                                   P-APP000506
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 95 of 171 PageID 1498




                                                                   P-APP000507
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 96 of 171 PageID 1499




                                                                   P-APP000508
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 97 of 171 PageID 1500




                                                                   P-APP000509
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 98 of 171 PageID 1501




                                                                   P-APP000510
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 99 of 171 PageID 1502




                                                                   P-APP000511
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 100 of 171 PageID 1503




                                                                   P-APP000512
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 101 of 171 PageID 1504




                                                                   P-APP000513
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 102 of 171 PageID 1505




                                                                   P-APP000514
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 103 of 171 PageID 1506




                                                                   P-APP000515
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 104 of 171 PageID 1507




                                                                   P-APP000516
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 105 of 171 PageID 1508




                                                                   P-APP000517
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 106 of 171 PageID 1509




                                                                   P-APP000518
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 107 of 171 PageID 1510




                                                                   P-APP000519
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 108 of 171 PageID 1511




                                                                   P-APP000520
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 109 of 171 PageID 1512




                                                                   P-APP000521
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 110 of 171 PageID 1513




                                                                   P-APP000522
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 111 of 171 PageID 1514




                                                                   P-APP000523
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 112 of 171 PageID 1515




                                                                   P-APP000524
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 113 of 171 PageID 1516




                                                                   P-APP000525
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 114 of 171 PageID 1517




                                                                   P-APP000526
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 115 of 171 PageID 1518




                                                                   P-APP000527
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 116 of 171 PageID 1519




                                                                   P-APP000528
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 117 of 171 PageID 1520




                                                                   P-APP000529
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 118 of 171 PageID 1521




                                                                   P-APP000530
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 119 of 171 PageID 1522




                                                                   P-APP000531
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 120 of 171 PageID 1523




                                                                   P-APP000532
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 121 of 171 PageID 1524




                                                                   P-APP000533
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 122 of 171 PageID 1525




                                                                   P-APP000534
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 123 of 171 PageID 1526




                                                                   P-APP000535
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 124 of 171 PageID 1527




                                                                   P-APP000536
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 125 of 171 PageID 1528




                                                                   P-APP000537
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 126 of 171 PageID 1529




                                                                   P-APP000538
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 127 of 171 PageID 1530




                                                                   P-APP000539
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 128 of 171 PageID 1531




                                                                   P-APP000540
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 129 of 171 PageID 1532




                                                                   P-APP000541
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 130 of 171 PageID 1533




                                                                   P-APP000542
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 131 of 171 PageID 1534




                                                                   P-APP000543
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 132 of 171 PageID 1535




                                                                   P-APP000544
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 133 of 171 PageID 1536




                                                                   P-APP000545
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 134 of 171 PageID 1537




                                                                   P-APP000546
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 135 of 171 PageID 1538




                                                                   P-APP000547
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 136 of 171 PageID 1539




                                                                   P-APP000548
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 137 of 171 PageID 1540




                                                                   P-APP000549
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 138 of 171 PageID 1541




                                                                   P-APP000550
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 139 of 171 PageID 1542




                                                                   P-APP000551
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 140 of 171 PageID 1543




                                                                   P-APP000552
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 141 of 171 PageID 1544




                                                                   P-APP000553
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 142 of 171 PageID 1545




                                                                   P-APP000554
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 143 of 171 PageID 1546




                                                                   P-APP000555
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 144 of 171 PageID 1547




                                                                   P-APP000556
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 145 of 171 PageID 1548




                                                                   P-APP000557
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 146 of 171 PageID 1549




                                                                   P-APP000558
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 147 of 171 PageID 1550




                                                                   P-APP000559
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 148 of 171 PageID 1551




                                                                   P-APP000560
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 149 of 171 PageID 1552




                                                                   P-APP000561
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 150 of 171 PageID 1553




                                                                   P-APP000562
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 151 of 171 PageID 1554




                                                                   P-APP000563
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 152 of 171 PageID 1555




                                                                   P-APP000564
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 153 of 171 PageID 1556




                                                                   P-APP000565
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 154 of 171 PageID 1557




                                                                   P-APP000566
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 155 of 171 PageID 1558




                                                                   P-APP000567
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 156 of 171 PageID 1559




                                                                   P-APP000568
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 157 of 171 PageID 1560




                                                                   P-APP000569
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 158 of 171 PageID 1561




                                                                   P-APP000570
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 159 of 171 PageID 1562




                                                                   P-APP000571
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 160 of 171 PageID 1563




                                                                   P-APP000572
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 161 of 171 PageID 1564




                                                                   P-APP000573
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 162 of 171 PageID 1565




                                                                   P-APP000574
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 163 of 171 PageID 1566




                                                                   P-APP000575
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 164 of 171 PageID 1567




                                                                   P-APP000576
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 165 of 171 PageID 1568




                                                                   P-APP000577
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 166 of 171 PageID 1569




                                                                   P-APP000578
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 167 of 171 PageID 1570




                                                                   P-APP000579
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 168 of 171 PageID 1571




                                                                   P-APP000580
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 169 of 171 PageID 1572




                                                                   P-APP000581
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 170 of 171 PageID 1573




                                                                   P-APP000582
Case 2:20-cv-00180-JLB-MRM Document 46-2 Filed 07/01/20 Page 171 of 171 PageID 1574




                                                                   P-APP000583
